Citation Nr: 1818586	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-20 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The Board observes that additional VA treatment records were received following the last adjudication by the RO in the May 2014 Statement of the Case.  The Board has reviewed these records and observes that they are not pertinent to the issues of service connection for schizoaffective disorder in the decision below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his schizoaffective disorder is related to service.  See Statement in Support of Claim entered in Caseflow Reader in December 2011.  

In February 2011, the Veteran submitted a statement from his private physician, Dr. C.M.J., M.D.  See Medication Treatment Record-Non-Government Facility entered in Caseflow Reader in February 2011.  The Veteran had been under the physician's care for the past two years.  The Board notes that copies of the private treatment records are not of record.  VA has a duty to assist includes reasonable efforts to obtain private medical records.  See 38 C.F.R. § 3.159.  On remand, medical records from Dr. Jorge should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all outstanding VA treatment records with the claims file.

2.  Contact the Veteran and request that he identify all private providers who have treated him for schizoaffective disorder, to include Dr. Jorge.  After obtaining authorization, obtain any and all outstanding, non-duplicative records.  If the records are unavailable, document the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2017).

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




